People v Feliz (2018 NY Slip Op 01439)





People v Feliz


2018 NY Slip Op 01439


Decided on March 6, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 6, 2018

Friedman, J.P., Tom, Webber, Kern, JJ.


1953/02 5905 847/06 5904

[*1]The People of the State of New York, Respondent,
vJacoboi Feliz, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Robin Nichinsky of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jonathon Krois of counsel), for respondent.

Judgment, Supreme Court, New York County (Laura A. Ward, J.), rendered January 29, 2007, convicting defendant, upon his plea of guilty, of attempted criminal possession of a controlled substance in the third degree, and sentencing him to a term of one year, and judgment, same court (Michael R. Ambrecht, J. at plea; Laura A. Ward, J. at sentencing), rendered January 29, 2007, as amended February 9, 2007, convicting defendant, upon his plea of guilty, of bail jumping in the second degree, and sentencing him to a concurrent term of one year, unanimously affirmed.
Because defendant did not move to withdraw his guilty pleas, and because none of the recognized exceptions to the preservation requirement applies (see People v Pastor, 28 NY3d 1089 [2016]; People v Conceicao, 26 NY3d 375, 381-382 [2015]; People v Peque, 22 NY3d 168, 182-183 [2013]), defendant did not preserve any of his challenges to the voluntariness of his pleas, and we decline to review them in the interest of justice. As an alternative holding, we conclude that defendant has not established that he is entitled to have his pleas vacated on any of the grounds he asserts.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 6, 2018
CLERK